Citation Nr: 1300043	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  10-37 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, posttraumatic stress disorder (PTSD), bipolar disorder, and borderline personality disorder.

2.  Entitlement to service connection for psychosis/mental illness for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	M.J. Mooney, Attorney


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to June 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board has recharacterized the issues of entitlement to service connection for PTSD, bipolar disorder, schizophrenia, and depression (separately denied in a July 2010 rating decision) to the broader entitlement to service connection for an acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

An active mental illness or psychosis (borderline personality disorder) did not develop during or within two (2) years of separation from active duty service.  The Veteran has a current diagnosis of borderline personality disorder.



CONCLUSION OF LAW

The criteria for entitlement to benefits for treatment purposes for mental illness pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. §§ 1110, 1702(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21  2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim. Element (4), however, the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353  (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VCAA letters dated in May 2009 and February 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In this case, the Veteran has been continuously represented by an experienced attorney and has submitted argument in support of her claim.  These arguments have referenced the applicable law and regulations necessary to establish entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on her claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430  1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, private records and VA medical records are in the file.  During her June 2010 VA examination she indicated she had filed for Social Security Administration (SSA) disability benefits, and that she was appealing an initial denial of benefits.  While the Board notes that it is unclear whether the second application was denied, in regards to the 38 U.S.C.A. § 1702 claim, the current evidence of record is determinative and additional records would not affect the outcome of the claim.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, the Board notes that the Veteran was provided a VA examination in June 2010.  While the VA examination is inadequate for determining service connection for compensation purposes because the VA examiner did not address aggravation, the examination is adequate for 38 U.S.C.A. § 1702 purposes because it supplies the Veteran with a current diagnosis.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).


Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit  held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Under 38 U.S.C.A. § 1702(a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service. (Emphasis added).  In January 2008, 38 U.S.C.A. § 1702(b) was added via Public Law 110-181, and provides that any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service or before the end of the two-year period beginning on the last day of the Persian Gulf War.  While the Veteran did not serve in the Persian Gulf, she served during the Persian Gulf War, and 38 U.S.C.A. § 1702(b) is applicable.

The Veteran's service enlistment examination did not include a diagnosis, notation, or report of prior medical history for a psychiatric disorder, psychosis or mental illness.  A December 1997 service treatment record noted the Veteran was seen by "Dr. W." for suicidal ideations that she now reports were "just acting out" because she was angry she was being written up.  While this treatment record generally pertained to menstrual cramps, the physician diagnosed the Veteran with adjustment disorder with depression.

The Veteran has provided statements that her psychiatric symptoms became a problem in 1999, and that she attempted suicide and was first psychiatrically treated in 1999.  She has conversely indicated she was first psychiatrically treated in 2000.

The earliest post-service treatment records available in the claims file are from 2000.  In November 2000, she sought treatment for suicidal ideation at Hart County Hospital.  She reported prior treatment at "Laurelwood" in December 1998 and 1999, as well as inpatient treatment at "Georgia Regional" in April 1999.  She indicated her prior treatment was for "depression."  She indicated her depression stemmed from a recent miscarriage, which occurred when she was assaulted during a recent jail term.  In November 2000, Dr. J.R.B. diagnosed her with recurrent severe major depressive disorder, without psychosis.  In January 2001, Dr. J.R.B. changed the diagnosis to a single episode of severe depression, without psychosis.  

In January 2003, the Veteran was diagnosed with recurrent major depressive disorder and borderline personality disorder by the Anderson Mental Health clinic.  She reported problems with depression since her late teens.  

Additional private and VA treatment records include diagnoses of borderline personality disorder, and substance-induced mood disorder v. bipolar disorder.  The Veteran has described a troubled childhood due to her father's substance abuse and physical abuse.  She has also described childhood sexual abuse.

In June 2010, the Veteran was afforded a VA mental disorder examination.  After a review of the claims file, virtual VA, and an interview of the Veteran, the examiner diagnosed cannabis abuse and borderline personality disorder.  During the interview, the Veteran described psychiatric symptoms prior to service, including a "nervous breakdown" at age 15, and difficulty maintaining employment due to her "attitude" and "going off the handle" at employers and co-workers.  She also noted she was suspended from high school for fighting, and she was arrested at 17 for stealing.  The Veteran, however, noted that she did not seek treatment for psychiatric symptoms until after discharge from service.  The examiner noted the Veteran's service medical records showed a diagnosis of adjustment disorder with depressed features, but found that she does not meet the DSM-IV criteria for any adjustment disorder, mood disorder or depression diagnosis.  "Her reported symptoms of depression, along with other mental health complaints, are explained by her Axis II diagnosis of borderline personality disorder."   Her complaints of "intense dysphoria, irritability and chronic feelings of emptiness are all consistent with a diagnosis of borderline personality disorder." 

Initially, the Board notes that personality disorders are not generally eligible for service connection for compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9, 4.127 (emphasis added).  However, entitlement to service connection for treatment purposes under 38 U.S.C.A. § 1702 is distinguishable from service connection for compensation purposes.  Personality disorders are not directly addressed in 38 U.S.C.A. § 1702.  Additionally, 38 U.S.C.A. § 1702 does not define "mental illness."  In March 2012, a proposed rule was issued to the Federal Registrar (77 FR 12522) to implement the new presumptions established in 1702(b); however, it is merely a codification of the statute and does not add any additional insight as to the reason for the inclusion of "mental illness" for veteran of the Persian Gulf War for service connection for treatment purposes.  Personality disorders are listed in the DSM-IV and so thus are "mental illnesses" within the context of medical treatment and diagnosis.  As there is limited guidance on the intentions behind the addition of "mental illness" for Persian Gulf War veterans for service connection for treatment purposes, the Board will err towards the benefit of the Veterans.  As such, the Board finds that a personality disorder is a "mental illness" within the scope of 38 U.S.C.A. § 1702(b).  

As the June 2010 VA examiner has indicated that the Veteran's current borderline personality disorder was likely misdiagnosed as an adjustment disorder (during service) and depression (in 2000), the evidence shows she has a current "mental illness" which was affecting her as early as December 1997.  The remaining issue before the Board is whether this "mental illness" "developed" during service (or within two years of discharge).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what she experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Here, the Veteran is less than credible in describing her psychiatric symptoms, as a review of the claims file includes many inconsistent statements regarding her drug and alcohol use, as well as her history of physical and sexual abuse.  The June 2010 VA examination additionally contains internal inconsistent statements regarding social relationships, alcohol use, and daily activities.  While the Board finds the Veteran to not be credible in reporting her symptoms, the medical records contained in the claims file support her assertion that she sought psychiatric treatment within two years of discharge from service.  The in-service diagnosis of an adjustment disorder with depressive features is also the first indication of a diagnosis of a psychiatric disorder in the claims file.  While she has stated she first sought treatment in 1998 or 1999 and her earliest psychiatric diagnosis is in service, the Veteran has described pre-service psychiatric symptoms.  She described feeling depressed in her early teens, and she described problem behavior prior to service, including irritability.  While she has indicated her symptoms were significant enough to seek treatment until she was 21-years old, she has described symptoms from at least age 15.  

The Board therefore finds that her "mental illness" did not "develop" in service or within two years of service.  The evidence indicates that she was not diagnosed with a mental illness until service, but when describing her pre-service history to private and VA treatment providers, the Veteran has described the same symptoms which lead to her diagnosis of a borderline personality disorder.  While the Veteran has been inconsistent in describing her psychiatric symptoms, her lack of credibility should not be used to her benefit regarding the onset of her mental illness.  As such, the Board finds that the Veteran is not entitled to service connection for psychosis/mental illness for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702.


ORDER

Entitlement to service connection for psychosis/mental illness for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 is denied.


REMAND

As noted above, personality disorders are not generally eligible for service connection for compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9, 4.127.  However, service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole establishes that the conditions in question were incurred or aggravated during service.  VAOPGCPREC 82-90 (July 18, 1990).  

The June 2010 VA examiner diagnosed the Veteran with a borderline personality disorder; however, the examiner did not provide an opinion regarding whether the personality disorder was incurred in or aggravated by service.  As such, on remand, the RO should return the claims file to the June 2010 examiner, if she is available, for an addendum opinion.  

As noted above, the Veteran has indicated she was appealing an initial denial of SSA disability benefits in June 2010.  It is unknown if those benefits have since been granted.  As the claim is being remanded, the RO should inquire with the SSA whether the Veteran has been granted disability benefits.  If so, the medical records, if available, should be obtained for an adequate determination of the issue on appeal.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88   (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records."). 

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the Veteran's claim for 
SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The RO should return the claims file and a copy of this REMAND to the June 2010 VA examiner, if available.  Following a review of the claims file and Virtual VA, the examiner should opine whether it is at least as likely as not (50 percent probability or higher) that the Veteran's diagnosed borderline personality disorder was incurred in or aggravated (beyond the natural progression of the disorder) by her active service.  Rationales should be provided for all opinions expressed.  When addressing aggravation, the use of concrete examples from the record is helpful.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


